Citation Nr: 1718116	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-47 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for an acquired psychiatric disorder to include
posttraumatic stress disorder (PTSD), depression, anxiety, insomnia, and a mood
disorder secondary to general medical condition.

3.  Entitlement to service connection for a right hip disability. 

4.  Entitlement to compensation under the provisions of 38 USCA § 1151 for
ulcers.


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Attorney



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2013, the appeal was remanded to the RO for further development.  It now returns to the Board for appellate review.  

Previously before the Board were issues of entitlement to service connection for a back disability and a left hip disability.  These claims were granted in an April 2015 rating decision.  Therefore, they are no longer before the Board.  

The Veteran has filed a notice of disagreement concerning the initial ratings assigned for those disabilities, but that appeal has not yet reached the Board.  The appeal has been logged in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to back and left hip disabilities will be the subject of a later Board decision, if ultimately necessary.
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
The issues of entitlement to service connection for an acquired psyciatric disorder,  right hip disability and benefits under 38 U.S.C.A. § 1151 are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that his claim of entitlement to service connection for prostate cancer will be withdrawn from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for prostate cancer by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn the claim of entitlement to service connection for prostate cancer from appellate consideration.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

ORDER

The appeal of the claim of entitlement to service connection for prostate cancer is dismissed.


REMAND

With respect to the Veteran's acquired psyciatric disorder claim, at a VA examination performed in September 2014, the examiner only addressed the disability of PTSD, finding that the Veteran did not meet the criteria for the disorder.  However, the November 2013 remand indicated that the Veteran was to be assessed for any acquired psyciatric disorder that may be present.  Therefore, the September 2014 VA examination did not substantially comply with the Board's November 2013 remand orders, and another VA psychiatric examination must be conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
As for the right hip, the Veteran was provided a VA examination in August 2014 at which time no diagnosis of a right hip disability was made and, therefore, no opinion as to etiology was provided.  However, it is not clear from the examination that the right hip was fully examined.  Moreover, a March 2008 x-ray shows mild osteoarthritis of the right hip.  Consequently, the Veteran has a currently diagnosed disability with respect to this claim, and another VA examination is needed.

Finally, the opinion provided by the August 2014 VA examiner regarding the Veteran's ulcers is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner was asked to assess whether the Veteran's use of Celebrex caused the Veteran's ulcers and, if so, whether the disability resulted from carelessness or similar fault of VA or was not a reasonably forseeable outcome.  The August 2014 examiner stated that the Veteran reported being diagnosed with and treated for
Helicobacter pylori and that both helicobacter pylori and celebrex can cause pelvic ulcer disease; therefore, the examiner concluded that to determine which is the likely culprit or to assign a percentage in the blame to each wiould be difficult without resorting to mere speculation.  However, this statement suggests that the use of Celebrex was at least a cause of the Veteran's ulcers, and so the Board requires clarification on this point.  Further, if the Celebrex was a cause of the ulcers, the Board requires the examiner address the remaining questions regarding fault and foreseeability.  For these reasons, another VA opinion regarding the Veteran's ulcer disability is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service. 

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder was caused or aggravated beyond normal progression by one or more of the Veteran's service-connected 
disabilities.

If a diagnosis of PTSD is assigned, the examiner should state the specific stressor(s) that supports the diagnosis.
For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of any right hip disorder present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each right hip disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Request an opinion from a physician with sufficient expertise to determine the cause of the Veteran's ulcers and whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the ulcers or any other additional disability is attributable to the Veteran's use of Celebrex.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

If any such additional disability did result from the Veteran's use of Celebrex, was the proximate cause of any such disability or aggravation the result of either (1) carelessness negligence lack of proper skill error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (2) an event not reasonably foreseeable?

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The rationale for each opinion expressed must also be provided. If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


